*274ORDER
The Disciplinary Review Board on December 17, 1996, having filed with the Court its decision concluding that JAY G. HELT of MONMOUTH BEACH, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.16(d), (failure to turn over files) and RPC 8.1(b), (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that JAY G. HELT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.